DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 02 December 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn.
	In particular, the previous rejection of the claims under 35 U.S.C. 103 as being unpatentable over Bellingan et al. 31st ESICM Conference, Paris [online], 22 October 2018, pages 1-27; cited in the IDS of 04 December 2019) has been obviated the filing of a declaration under 37 CFR 1.130(a), filed 02 December 2021.
Claim Status
3. 	Claims 9-30 are pending.
	Claims 9-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 16-18 and 20-30 read on the elected invention and have been examined herein. 
Claim Interpretation
4.   The claims recite “detecting the presence of SNP rs9984273 (C/T) in subunit 2
of the interferon alpha and beta receptor (IFNAR2) in chromosome 21, wherein T is

Claim Objections
5. Claims 22 and 23 are objected to because of the following informalities:  Claim 22 (and thereby dependent claim 23) recite “any subtypes of them” whereas the claims should recite “any subtypes of interferon beta and interferon alpha.” Appropriate correction is required.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 28-30 are indefinite over the recitation of “said therapy” because this phrase lacks proper antecedent basis. While the claims previously recite administering type I interferon with concomitant administration of corticosteroids, the claims do not previously refer more generally to a therapy.
Maintained / Modified Claim Rejections - 35 USC § 112 – Written Description
7. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16-18 and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or This is a Written Description rejection.
Regarding the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” 	
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. It is then determined whether a representative number of species have been defined by other identifying characteristics. 
Herein, the claims are drawn to methods for treating a patient with a therapy comprising type 1 interferon alone or in combination with a corticosteroid based on the presence of a C allele at SNP rs9984273 or the presence of an allele other than a C at rs9984273. 
Now cancelled claim 2 recited that the presence of the SNP is detected by detecting a SNP in linkage disequilibrium with the SNP rs9984273 (C/T).
The specification states “Alternatively, the presence or absence of SNP rs9984273 (C/T) in the sample may be determined by detecting a SNP in linkage disequilibrium with the SNP rs9984273 (C/T). A linkage disequilibrium means that the two (or more) polymorphisms are present at the same time (with a probability of more than 50%) in a genetic sample. Also meaning that the physical distance between the 
Newly added claim 21 recites “The method according to claim 20, wherein the presence of said SNP is determined by detecting a SNP rs9984273 (C/T) in IFNAR2.”
Thus, it is clear that the recitation in the claims of detecting the presence of the SNPs encompasses more than performing an assay and directly detecting the occurrence of a C, T, G or A nucleotide at rs9884273. The claims encompass indirectly detecting the allele at SNP rs9984273 by detecting any SNP having any level of linkage disequilibrium with the C/T alleles of rs9984273, wherein it is a property of the allele of a SNP that it is correlated with responsiveness of non-responsiveness to therapy with type I interferon alone or concomitant with a corticosteroid.
The claims do not define the SNP in linkage disequilibrium with rs9984273 (C/T) in terms of their complete structure or any other relevant identifying characteristics. The SNP may be present in the IFNAR2 gene or in any other gene on chromosome 21 or elsewhere in the genome, which SNP may be inherited with a high probability with the rs9984273 SNP. The IFNAR2 gene itself is 35,727bp in length and thus there may be a significant number of polymorphisms present in this gene.
Accordingly, the claims potentially encompass a significantly large genus of SNPs that are not adequately described in the claims.

No members of the claimed genus have been sufficiently described in terms of any other relevant identifying structural characteristics.
Relevant to the lack of particular structural limitations in the rejected claims, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

Herein, Applicant has not established possession of a the essential / critical element of SNPs in linkage disequilibrium with SNP rs998273 (C/T).
Further, the specification does not disclose a clear structure-function relationship between the claimed SNPs and their association with responsiveness or non-responsiveness to type I interferon therapy alone or concomitant with a corticosteroid.  There is no showing or evidence which links particular nucleotides in the coding or non-coding sequence of the IFNAR2 gene or other sequences in chromosome 21 or in the human genome with the property of a patient being responsive or non-responsive to type I interferon therapy alone or concomitant with a corticosteroid. 
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 

 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of SNPs in linkage disequilibrium with SNP rs9984273 (C/T), which are also correlated with responsiveness or non-responsiveness of a patient to type I interferon therapy alone or concomitant with a corticosteroid.  Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of SNPs which are not described in the specification.Response to Remarks:
	The response states that the claims were rejection as lacking adequate written description “due to the language “a SNP in linkage disequilibrium with the SNP rs9984273 (C/T). In order to advance the examination of the present application, this language has been deleted from the claims.”
However, the claims as broadly written still encompass indirectly detecting the presence of the SNP by, e.g., detecting a SNP in linkage disequilibrium with the rs9884273 SNP. 
As discussed in the rejection, the specification (p. 10 final para) teaches that ““Alternatively, the presence or absence of SNP rs9984273 (C/T) in the sample may be determined by detecting a SNP in linkage disequilibrium with the SNP rs9984273 (C/T).”

Rather, as discussed in the specification, the SNP rs9884273 may be indirectly inferred by detecting any unspecified allele in linkage disequilibrium with an allele of rs9884273.  It is maintained that the specification does not adequately describe a representative number of SNPs in linkage disequilibrium with SNP rs9984273 (C/T), SNPs are also correlated with responsiveness or non-responsiveness of a patient to type I interferon therapy alone or concomitant with a corticosteroid
Maintained / Modified Claim Rejections - 35 USC § 112(a) - Enablement
8.  Claims 16-18 and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods wherein the presence of a C allele at SNP rs9984273 is detected by assaying the sample obtained from the patient to determine the nucleotide present at the SNP rs9984273, does not reasonably provide enablement for methods that indirectly detect or infer the presence of a C allele at SNP rs9984273 or which indirectly detect or infer that the C allele is not present at rs9984273.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was previously presented in the office action of 02 August 2021 and is maintained for the reasons set forth therein.
Response to Remarks:
It is first noted that those aspects of the prior rejection as they pertained to detecting the absence of SNP rs9984273 per se have been obviated by the amendments to the claims.
	Secondly, in view of the amendments to the claims, the following teachings in the specification (p. 4-5) have been interpreted as indicating that it is the C allele at rs9984273 that is correlated with a positive response (better outcome) to interferon type I treatment alone or in combination with a corticosteroid:
“Now, it has been observed that the patients receiving type I interferon treatment and having single nucleotide polymorphism (SNP) rs9984273 (C/T) in subunit 2 of the interferon alpha and beta receptor (IFNAR2) had a significantly better outcome than did the patients receiving interferon treatment without said SNP rs9984273 (C/T). The results show that SNP rs9984273 (chr 21: chr position 34635065) marker associates with the response to type I interferon therapy. The sequence containing this polymorphic marker is a glucocorticoid receptor binding site in IFNAR2 gene. In the large-scale phase III randomized placebo-controlled study, it has been observed that patients having CT instead of TT in IFNAR2 are enriched among responders and they have also better survival in ARDS.
Further, it has been observed that concomitant corticosteroid uses with type I interferons, such as interferon alpha or interferon beta, does not affect the treatment response in the patients having SNP rs9984273 (C/T) in IFNAR2. In patients having SNP rs9984273 (C/T) in IFNAR2 has responsiveness to type I interferon, such as interferon alpha or interferon beta pharmacological intervention despite concomitant corticosteroid use. The presence of SNP rs9984273 (C/T) in IFNAR2 in patient provides a treatment method to up-regulate CD73 by using type I interferon despite concomitant corticosteroid use.”

	In the reply of 02 December 2021, the response states that those aspects of the rejection as they pertained to the detection of SNPs in linkage disequilibrium with SNP 
However, as discussed in detail in paragraph 7 above, the claims as broadly written still encompass indirectly detecting the presence of the SNP by, e.g., detecting a SNP in linkage disequilibrium with the rs9884273 SNP.  The claims do not set forth how the C allele at rs9984273 is determined to be present or determined to not be present (in the sample from the patient).  The specification (p. 10 final para) makes clear that the presence of the SNP may be indirectly detected by detecting a SNP in linkage disequilibrium with the SNP rs9984273 (C/T).”  Further, newly added claim 21 recites “The method according to claim 20, wherein the presence of said SNP is determined by detecting a SNP rs9984273 (C/T) in IFNAR2.” Claim 22 makes clear that the language in the independent claims of detecting the presence of the SNP rs9984273 is not limited to determining which allele/nucleotide is present at the polymorphic position in rs9884273. 
For the reasons set forth in the Office action of 02 August 2021, it is maintained that the specification has not enabled the claimed methods of treatment comprising inferring that the C allele at rs9984273 is present or is not present by detecting any allele in linkage disequilibrium with SNP rs9984273.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634